Case 1:19-cv-00505-TSE-TCB Document 425 Filed 07/14/21 Page 1 of 7 PageID# 8128




                        UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


   ADVANCED TRAINING GROUP                            )
   WORLDWIDE, INC.                                    )
                                                      )
                 Plaintiff,                           )
                                                      )
   v.                                                 )   Case No.: 1:19-cv-00505-TSE-TCB
                                                      )
   PROACTIVE TECHNOLOGIES, INC.                       )
                                                      )
                  Defendant.                          )
                                                      )
             PLAINTIFF’S OBJECTIONS TO DEFENDANT’S AMENDED JURY
                                 INSTRUCTIONS

        Plaintiff, Advanced Training Group Worldwide, Inc. (“ATG” or “Plaintiff), by and

 through its undersigned counsel, submits its objections to Defendant’s, ProActive Technologies,

 Inc. (“Defendant” or “ProActive”)proposed jury instructions.

         Objection No. 1: The Plaintiff objects to Defendant’s proposed Jury Instruction No. 17

 – Management of Limited Liability Company.

        The plaintiff contends that the proposed jury instruction for management of a limited

 liability company under Virginia law Paragraphs 1 and 2 are an inaccurate paraphrasing of the

 authority cited. Va. Code § 13.1-1022 (A-C):

        A.      Except to the extent that the articles of organization or an operating agreement

 provides in writing for management of a limited liability company by a manager or managers,

 management ofa limited liability company shall be vested in its members.

        B.      Unless otherwise provided in this chapter, in the articles of organization, or in an

 operating agreement, the members of a limited liability company shall vote in proportion to their

 contributions to the limited liability company, as adjusted from time to time, and a majority


                                                  1
Case 1:19-cv-00505-TSE-TCB Document 425 Filed 07/14/21 Page 2 of 7 PageID# 8129




 vote of the members of a limited liability company shall consist of the vote or other approval of

 members having a majority share of the voting power of all members.

       C.       Unless otherwise provided in this chapter, in the articles of organization, or in an

 operating agreement, any action required or permitted to be taken by the members of a limited

 liability company may be taken upon a majority vote of the members.

        Further, Paragraph 3 of the proposed Jury Instruction which states “In Raptor Training

 Services LLC, at all times Proactive has held the majority of the voting and membership

 interests and has served as the Managing Member” is a disputed fact and therefore should be

 removed. Further, Paragraph 3 is an incomplete and misleading description of the management

 of the Joint Venture. At all relevant times, RTS was also managed by a Board of Directors with

 six directors sitting on the board: three from ATG and three from ProActive. The language of

 the operating agreement did not specifically attribute the voting rights of the board of directors

 to the number of shares owned by members.

        Objection No. 2: The plaintiff objects to Defendant’s proposed Jury Instruction No. 19 –

 Definition of Contract. The Defendant has stipulated that the Joint Venture Agreement is a valid

 and binding contract. See Answer of Defendant Pro-Active Technologies, Inc. to Plaintiff’s First

 Amended Complaint [D.E. 18].

        Plaintiff further objects to this proposed jury instruction as the paragraph is unnecessary,

 misleading, and may be confusing to the jury as to the real issues to be determined in the case.

        Objection No. 3: The plaintiff objects to Defendant’s proposed Jury Instruction No. 20 –

 Contract Must Be Complete and Reasonably Certain. The Defendant has stipulated that the

 Joint Venture Agreement is a valid and binding contract. See Answer of Defendant Pro-Active

 Technologies, Inc. to Plaintiff’s First Amended Complaint [D.E. 18].



                                                  2
Case 1:19-cv-00505-TSE-TCB Document 425 Filed 07/14/21 Page 3 of 7 PageID# 8130




         Plaintiff further objects to this proposed jury instruction as the paragraph is unnecessary,

 misleading, and may be confusing to the jury as to the real issues to be determined in the case.

         Objection No. 4: The plaintiff objects to Defendant’s proposed Jury Instruction No. 25–

 Affirmative Defenses which states:

         “ProActive has asserted an affirmative defense in this matter. ProActive is entitled to

 judgment in its favor if it proves that defense. ProActive asserts that ATG materially breached

 the Memorandum of Understanding prior to termination, which is called the ‘First Material

 Breach’ defense.”

         They state facts that are contrary to the evidence, state facts that are not in evidence, and

 misstate the law. Further, this is a disputed fact and therefore should be removed. Further the

 sources cited arise from the business judgment defense which this Court has barred ProActive

 from using at trial.

         Objection No. 5: The plaintiff objects to Defendant’s proposed Jury Instruction No. 26–

 First Material Breach. Defendant states facts that are contrary to the evidence, state facts that are

 not in evidence, and/or misstates the law. Further, this is a disputed fact and therefore should be

 removed.

         Objection No. 6: The plaintiff objects to Defendant’s proposed Jury Instruction No. 27–

 Material Breach of Contract. The exact model jury instruction should be used, which states: “A

 material breach of contract occurs if a party fails to do something which he is bound to do

 according to the contract which is so important and central to the contract that the failure defeats

 the very purpose of the contract.” Virginia Model Jury Instruction No. 45.400.

       Objection No. 7: The plaintiff objects to Defendant’s proposed Jury Instruction No. 28

 –50% Rule. The defendant states facts that are contrary to the evidence, states facts that are not



                                                   3
Case 1:19-cv-00505-TSE-TCB Document 425 Filed 07/14/21 Page 4 of 7 PageID# 8131




 in evidence, and misstate the law. Further, this is a disputed fact and therefore should be

 removed. Furthermore, this instruction has no bearing on the remaining allowable affirmative

 defenses.

        Objection No. 8: The plaintiff objects to Defendant’s proposed Jury Instruction No. 29 –

 Federal Acquisition Regulation. They state facts that are contrary to the evidence, state facts that

 are not in evidence, and misstate the law. Further, this is a disputed fact and therefore should be

 removed. Furthermore, this instruction has no bearing on the remaining allowable affirmative

 defenses.

         Objection No. 9: The plaintiff objects to Defendant’s proposed Jury Instruction No. 30

 –Indefinite-Delivery, Indefinite Quantity Contract. They state facts that are contrary to the

 evidence,state facts that are not in evidence, and misstate the law.

        The Plaintiff contends that the authority should be cited accurately to the FAR 16-501-1

 asfollows and remove the language the defendant proposes:

 FAR 16.501-1. Definitions. As used in this subpart-

        Delivery-order contract means a contract for supplies that does not procure or specify a

 firm quantity of supplies (other than a minimum or maximum quantity) and that provides for

 the issuance of the orders for the delivery of supplies during the period of the contract.

        Task-order contract means a contract for services that does not procure or specify a firm

 quantity of services (other than a minimum or maximum quantity) and that provides for the

 issuance of orders for the performance of tasks during the period of the contract.

        The Plaintiff contends that the authority should be cited accurately to the FAR 16-501-2

 asfollows and remove the language the defendant proposes:




                                                   4
Case 1:19-cv-00505-TSE-TCB Document 425 Filed 07/14/21 Page 5 of 7 PageID# 8132




        FAR 16.501-2. General.

 (a) There are three types of indefinite-delivery contracts: definite-quantity contracts,

 requirements contracts, and indefinite-quantity contracts. The appropriate type of indefinite-

 delivery contract may be used to acquire supplies and/or services when the exact times and/or

 exact quantities of future deliveries are not known at the time of contract award. Pursuant to 10

 U.S.C. 2304d and 41

 U.S.C. 4101, requirements contracts and indefinite-quantity contracts are also known as

 delivery-order contracts or task-order contracts.

 (b) The various types of indefinite-delivery contracts offer the following advantages:

        (1)      All three types permit – (i) Government stocks to be maintained at minimum

 levels; and (ii) Direct shipment to users.

        (2) Indefinite-quantity contracts and requirements contracts also permit - (i) Flexibility

 in both quantities and delivery scheduling; and (ii) Ordering of supplies or services after

 requirementsmaterialize.

        (3)      Indefinite-quantity contracts limit the Government’s obligation to the minimum

 quantity specified in the contract.

 (c) Indefinite-delivery contracts may provide for any appropriate cost or pricing agreement

 under part 16. Cost or pricing arrangements that provide for an estimated quantity of supplies or

 services (e.g., estimated number of labor hours) must comply with the appropriate procedures of

 this subpart.

       Objection No. 10: The plaintiff objects to Defendant’s proposed Jury Instruction No. 31

 – Finding Instruction. The Defendant has stipulated that the JointVenture Agreement is a valid

 and binding contract. See Answer of Defendant Pro-Active Technologies, Inc. to Plaintiff’s First




                                                     5
Case 1:19-cv-00505-TSE-TCB Document 425 Filed 07/14/21 Page 6 of 7 PageID# 8133




 Amended Complaint [D.E. 18]. Thus, subparagraphs (1) in this Instruction are unnecessary.

       Further Plaintiff has provided the correct Finding Instruction in its Proposed Jury

 Instruction with no modifications.

        Objection No. 10: The plaintiff objects to Defendants proposed Jury Instruction No. 32-

 Nominal Damages to the extent that it misstates the status of the Plaintiff’s demand. This

 instruction is either unnecessary as the Court has determined that if Plaintiff is found to be

 damaged Plaintiff is to be awarded nominal damages or the Instruction should strike “In this

 action, ATG is only seeking ‘nominal damages.’”

 DATED: July 14, 2021                 Respectfully Submitted,

                                      ADVANCED TRAINING GROUP WORLDWIDE, INC.,
                                      Plaintiff, By and Through Counsel:

                                      WHITCOMB, SELINSKY, PC

                              By:                    /s/
                                      DAVID T. LONG JR. (VSB # 89870)
                                      JOSEPH A. WHITCOMB, Pro Hac Vice
                                      ARRON B. NESBITT, Pro Hac Vice
                                      2000 S. Colorado Blvd. Tower One, Suite 9500
                                      Denver, CO 80222
                                      [T](303)534-1958; [F](303)534-1949
                                      joe@whitcomblawpc.com
                                      arron@whitcomblawpc.com
                                      david@whitcomblawpc.com
                                      Counsel for Plaintiff




                                                 6
Case 1:19-cv-00505-TSE-TCB Document 425 Filed 07/14/21 Page 7 of 7 PageID# 8134



                                      CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of July 2021, I have electronically filed the foregoing with the

 Clerk of Court using the CM/EMF system, thereby providing notification of such filing (NEF) to the

 following counsel of record:

         Jeffrey S. Poretz, VSB No. 38529
         Laura Golden Liff, VSB No. 80618
         C. Peter Dungan, Pro Hac Vice
         Rachel T. McGuckian, Pro Hac Vice
         MILES & STOCKBRIDGE, PC
         1751 Pinnacle Drive, Suite 1500
         Tysons Corner, VA 22102
         [T] (703)610-8651; [F] (703)610-8686
         jporetz@milesstockbridge.com
         lliff@milesstockbridge.com
         pdungan@milesstockbridge.com
         rmcquckian@milesstockbridge.com
         Counsel for Defendant

                                                   By: /s/ David T. Long Jr.
                                                   DAVID T. LONG JR. (VSB # 89870)




                                                       7
